DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 01/21/2021.
Claims 4, 7-9, 11-14, 16-27 are pending. Claims 1-3, 5-6, 10 and 15 are cancelled. Claims 4, 7-9, 11-14, 16-20 are currently amended. Claims 21-27 are newly presented. Claims 4, 7-9, 11-14, 16-27 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Objections
Claim 4 is objected to because of the following informality: the parenthesis in line 6 is not properly placed. Appropriate correction is required.
Claim 8 is objected to because of the following informality: the parenthesis in line 6 is not properly placed. Appropriate correction is required.
Claim 8 is objected to because of the following informality: “wherein the removal of the non-polar components” in line 2 should read “wherein removing the non-polar components” so as to be consistent with claims 4 and 7. Appropriate correction is required.
Claim 9 is objected to because of the following informality: “wherein the removal of the protein components” in line 2 should read “wherein removing the protein components” so as to be consistent with claims 4 and 7. Appropriate correction is required.
Claim 11 is objected to because of the following informality: the parentheses in line 3 are not properly placed. Appropriate correction is required.
Claim 27 is objected to because of the following informality: the parentheses in line 3 are not properly placed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 9 recites “a ratio of the fish bone and water is in the range of 1:1-2 (w/v). However, the specification does not have support for the ratio in the specified unit of “w/v”. Examiner note that page 11, line 7-8 of the specification recites that the ratio of the bone and water is 1:1-2 but no basis is recited.
Claim 16 recites that the fish bone powder comprises 20-30% (w/v) protein, 0.5-2% (w/v) fat and 50-70% (w/v) ash. However, the specification does not have support for the amount of protein, fat and ash in the specified unit of “w/v”. The examiner notes that the unit of each of the aforementioned ingredient in Table 9 is “g/100 g”.
Claim 17 depends from claim 16 and therefore necessarily incorporate the new matter therein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-9, 11-14 and 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 26 recites “removing protein components from the fish bone obtained from step b with an enzyme selected from the group consisting of alkali Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product not only renders a claim indefinite, but also constitutes an improper use of the trademark or trade name. (MPEP 2173.05(u)).  
Claim 9 recites “filtrating the mixture to separate the fish bone and the aliquot”. However, as pointed out by the examiner in the office action mailed 10/21/2020, it is not clear what “the aliquot” is referring to. This limitation further lack antecedent basis. Again for the purpose of examination, the aliquot is interpreted to mean the solution left over after the enzymatic treatment step. Appropriate correction is required.
Claims 11 and 27 recite “wherein the protamex enzyme….”. The term “protamex” is a trademarked term that does not indicate a specific l composition.  When a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product not 
Claim 24 depends from claim 4 and recites “wherein pre-heating the fish bone is conducted with boiling water at 100 ºC or with steam”. However, claim 4 does not recites a pre-heating step. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 24 is interpreted to depend from claim 7. Clarification is required. 
Claim 25 recites “the enzyme dosage is 0.2%”. What is the basis for the dosage%? For the purpose of examination, the dosage% is considered to be wt. % by the weight of the fish bone. Clarification is required.
Claims 4, 7-9, 12-14 and 16-25 ultimately depend from claim 4 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 14 recites that the fish bone is a tuna fish bone. Tuna fish is considered to be a marine fish. However, claim 12, from which claim 14 depends, recites that fish bone is from freshwater fish. As such, claim 14 fails to include all the limitations of the claim upon which it depends.  For the purpose of examination, claim 14 is interpreted to depend from claim 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiaki (JPH11318389A, English Translation relied on for reference).
Regarding claim 26, Yoshiaki teaches a method of preparing fish bone powder that has been produced from either salmon or tuna bone [0002]. The method comprises providing a treated fish bone by removing protein with an alkali protease (e.g., Alcalase) 
Regarding claim 27, Yoshiaki as recited above, teaches Alcalase ([0014]) which reads on the alkali protease limitation as recited in claim 26. By meeting the alkaline protease limitation of claim 26, claim 27 is also considered met, for the reason that  claim 27 merely further limits the protamex enzyme which is in alternative form with alkali protease recited in claim 26. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, 13-14, 16-17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki (JPH11318389 A, English Translation relied on for reference).
Regarding claims 4 and 13-14, Yoshiaki teaches a method of preparing fish bone powder rich in calcium phosphate that has been produced from either salmon or tuna bone [0002]. The method comprises pre-treating the fish bone (e.g., scraping and brushing the bones to remove fish meat and then crushing the bones, [0007] and [0014]: Example 1). The method also comprises the addition of water and an alkali 
Even though Yoshiaki teaches removing fats (non-polar components) with an alkali solution, wherein the alkali concentration is 2%, the alkali concentration of the prior art is close to the upper limit of the claimed range that a skilled artisan would have expected them to have the same properties, given that both the claimed invention and Yoshiaki are directed to the process of defatting fish bones with alkali. "[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close." Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I).
To the extent that the removal of non-polar components from the pre-treated bone with an alkali solution step is supposed to occur before the removal of protein with an enzyme step, "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results." In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04 IV C.)
Furthermore, it is also noted that Yoshiaki teaches an initial step wherein the fish bone may be treated with alkali [0007].
Regarding claims 7 and 24, Yoshiaki teaches removing meat from the fish bone, heating (e.g., steaming) to remove adhering proteins, reducing the size of the fish bone to 0.2-0.5 cm (e.g., 2-5 mm), and washing the shredded fish bone with water prima facie case of obviousness exists. (MPEP 2144.05 I).
Yoshiaki teaches steaming but is silent regarding the duration. However, given that the purpose of steaming is to remove adhering proteins, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the time such that adhering proteins could be sufficiently removed. As such, the time as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 11, Yoshiaki as recited above, teaches Alcalase ([0014]) which reads on the alkali protease limitation as recited in claim 4. By meeting the alkaline protease limitation of claim 4, claim 11 is also considered met, for the reason that claim 11 merely further limits the protamex enzyme which is in alternative form with alkali protease in claim 4. 
Regarding claims 16-17, Yoshiaki teaches what has been recited above but is silent regarding the amounts of protein, fat, ash and minerals as recited in claims 16-17. However, given that Yoshiaki teaches a fish bone powder that is produced by a process that is essentially the same as the process recited in claim 4, it logically follows that the fish bone powder as disclosed by Yoshiaki teaches the aforementioned ingredients the amount of which fall within or overlaps with or encompassed those recited in claims 16-17. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 
Regarding claim 25, Yoshiaki teaches an enzyme dosage of 0.3% or a broad range of 0.01-1% ([0014; 0010]). The broad range as disclosed by Yoshiaki encompasses that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
  
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki as applied to claim 4 above, further in view of Hemung ("Properties of Tilapia Bone Powder and Its Calcium Bioavailability Based on Transglutaminase Assay", International Journal of Bioscience, Biochemistry and Bioinformatics, Vol. 3, No. 4, July 2013, pp. 306-309).
Regarding claim 8, Yoshiaki teaches the step of removing fat comprising the steps of mixing NaOH solution with the bone, heating the mixture of fish bone NaOH solution at 90 ºC for 30 min, and washing with water ([0014]).
The temperature as disclosed by Yoshiaki falls with that recited in the claim. 
The time of 30 min as disclosed by Yoshiaki is very close to the lower limit of time as recited in the claim that one skilled in the art would have expected them to have the same properties, given that both the present invention and Yoshiaki are directed to treating fish bone with alkali solutions to remove fat. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not  
Yoshiaki is silent regarding the ratio of fish bone to the alkali solution. However, the ratio as recited in the claim depends on the amount of alkali solution, which is the general condition known by one of ordinary skill in the art to affect the amount of fat that is removed, and/or time and rate for the reaction between the fat and alkali solution. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of alkaline solution through routine experimentation such that sufficient amount of fat could be removed from the fish bone. Therefore, the ratio as recited in the claim is merely an obvious variant of the prior art. Generally, differences in concentration or temperature will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).	
Further, in the same field of endeavor, Hemung teaches a method for preparing fish bone powder comprising an alkaline treatment step in which fish bone is soaked in NaOH solution at 90°C for 1 hour and the ratio of fish bone:NaOH of 1:2; after soaking, the fish bone is washed with water (page 306, column 2, II. B. Fish Bone Preparation). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshiaki by including the ratio, the 
Regarding claim 12, Yoshiaki teaches fish bone is from tuna or salmon, but is silent regarding using fish bone from freshwater fish.
Hemung teaches that tilapia bone is suitable for making fish bone powder to provide calcium, and that the fish bone powder can be made by soaking fish bone in alkaline solution followed by reducing size and drying (abstract, page 306-307, para. under “Fish Bone Preparation”).
Both Yoshiaki and Hemung are directed to process of making a fish bone powder. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshiaki by substituting tilapia fish bone for tuna or salmon bone, for the reason that the prior art has established that the tilapia bone is an art-recognized fish bone suitable for making fish bone powder to provide calcium. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Tilapia is considered to be a freshwater fish.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki as applied to claim 4 above, further in view of Mamoru (JPH1070968 A, English Translation provided) and Song (USPN 6,342,252 81).
Regarding claim 9, Yoshiaki as recited above, teaches the step of mixing bone with water and enzyme  ([0010]; [0014]: Example 1); Yoshiaki also teaches incubating the fish bone with an enzyme at a temperature of 40-50 ºC for 10 hours followed by washing with water ([0014]). The temperature as taught by Yoshiaki overlaps with that prima facie case of obviousness exists. (MPEP 2144.05 I).
Yoshiaki is silent regarding the ratio of fish bone to water, the filtration step, and drying step.
Mamoru teaches a method for producing a fine powdered calcium agent using fish bone wherein the fish bone is mixed with water and then treated with proteolytic enzyme [0001]. In a specific example, Mamoru teaches processing 10.2 kg of tuna bone in 10 kg of water prior to adding a proteolytic enzyme [0014]. Mamoru further teaches that after the enzymatic degradation, the fish bone and liquid components are separated by centrifugation or filter press ([0012]-[0014]). Next the solid content is washed with water, which has a neutral pH of 7, and the bone powder obtained is dried using a vacuum dryer [0014].
Both Yoshiaki and Mamoru teach similar methods of producing fish bone powder, wherein the methods comprise treating the bone with proteolytic enzyme to remove the protein content. Given that Yoshiaki teaches a decomposition step with a proteolytic enzyme in water and Mamoru teaches a similar decomposition reaction by enzyme in water, it would have been obvious to have modified Yoshiaki by including the step of mixing fish bone with water at ratio of 1:1 prior to adding enzyme in order to facilitate a suitable protein removal step.
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshiaki by including the filtration step, washing step and drying step as disclosed by Mamoru, for the reason that those steps are known be suitable in the art.
Although Yoshiaki as modified by Mamoru fail to expressly teach the length of enzymatic reaction and the agitation speed as recited as well as the enzyme inactivating step as recited in the claim, those steps are within the knowledge of a skilled artisan, and such an artisan would have been motived to adjust the temperature, time, agitation speed, and the temperature and time of inactivation as desired to ensure the enzymatic reaction is complete and the enzyme no longer functions when the reaction is complete such that a desirable amount of protein is removed. Given that both Yoshiaki and Mamoru teach using the fish bone powder as a food additive/ingredient or calcium supplement, it would also have been obvious to store the finished product in suitable conditions for subsequent use in food/feed products.
Yoshiaki as modified by Mamoru does not expressly disclose adjusting the pH of the mixture to 8-8.5 with NaOH or KOH prior to adding the enzyme. However, the pH of an enzymatic reaction is among the general conditions known by one of ordinary skill in the art to affect the activity of the enzyme, and specifically it is well known that an alkali protease such as Alcalase is more active in alkaline condition. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the pH to an alkaline condition using a well-known base such as NaOH or KOH to ensure that the alkali protease is in an active condition and protein is suitably removed. 
Further, Song teaches a process for producing a calcium composition from animal bones comprising enzymatic protein removal steps (abstract; claim 1). After a preliminary steaming/boiling treatment, a bone slurry is formed with water and the pH of the slurry is adjusted to 6.5-7.5 (column 6, lines 65-67; column 7, lines 6-17; claims 18- 
Both Yoshiaki and Song teach methods of producing animal bone powder calcium agents by a process which enzymatically degrades the protein component. It would have been obvious to adjust the pH of the water and fish bone mixture of the modified Yoshiaki to a pH of about 7.5, because Song teaches that it was suitable to adjust the pH of an animal bone slurry to a pH that is close to a neutral pH prior to adding proteolytic enzymes. It would have been obvious to use NaOH instead of Ca(OH)2, since "[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments." Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). (MPEP 2123 I).
 Furthermore, it is noted that the pH of 6.5-7.5 of the prior art is close to the claimed pH range that that one skilled in the art would have expected them to have the same properties, given that both the claimed invention and Song are directed to the processes of treating a fish bone with a protease to remove protein. "[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close." Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir.1985) (MPEP 2144.05 I)
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki as applied to claim 4 above, further in view of Masakatsu (JP2002238504A, English Translation provided).
Regarding claims 18-20, Yoshiaki teaches pulverizing the fish bone into powder but is silent regarding that the powder has a median diameter of the particle size distribution as recited in claims 18-20.
Masakatsu teaches fish bone powder which is obtained by reducing the lipid content in fish bone and then grinding the dried bones into a fine powder wherein the particle size is in the range of about 2 to 60 µm ([0001]; [0006]; [0014]-[0015]; [0019]). The resultant fine fish bone powder is suitable for supplementing calcium and the small powder size allows it to be easy to swallow when drinking or process into granules/tablets ([0015] and [0019]).
Both Yoshiaki and Masakatsu teach fish bone powders that serve as a calcium supplement or food ingredient and that have been produced from processed dried fish bone, subsequently ground into powder. It would have been obvious to grind the dried fish bone of Yoshiaki to the particle size range taught by Masakatsu, because Masakatsu teaches that this was a suitable particle size range for calcium supplements derived from fish bone powder that are suitable for swallowing and incorporating into food/drink products. Further, regarding claims 19-20, "[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists." In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki as applied to claim 4 above, further in view of Mamoru (JPH1070968 A, English Translation provided).
Regarding claims 21 and 23, Yoshiaki teaches treating the fish bone with NaOH to remove fat, but is silent regarding extracting fat with a solvent such as hexane.
In the same field of endeavor, Mamoru teaches a method for producing a fine powdered calcium agent using fish bone as the raw material, wherein the fish bone is first treated with NaOH then treated with hexane to remove fat ([0001;0015]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshiaki by including the step of extracting fat with hexane so as to further remove fat from the bone.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki in view of Mamoru as applied to claim 21 above, further in view of Li (USPGPub 2013/0084228).
Regarding claim 22, Yoshiaki in view of Mamoru teaches extracting the fish bone with a solvent such as hexane to remove fat, but is silent regarding the solvent being isopropanol.
Li teaches a method of removing lipid from bone comprising treating the bone with an organic solvent such as isopropanol ([0007]). Both Yoshiaki and Li are directed to the processes of removing fat from bones and where Mamoru teaches extracting a bone with solvent, Li teaches isopropanol is a suitable solvent for removing fat from bone. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Li in view of Mamoru by replacing hexane with isopropanol for the reason that the prior art has established that isopropanol is an art-recognized solvent suitable for extracting fat from the bone. The . 

Response to Arguments
Applicant's arguments filed 01/21/2121 have been fully considered but they are not persuasive. 
Applicant argues on pages 10-11 of the remarks that cited reference does not teach alkali protease and that the specification has shown that alkali protease and protamex has shown unexpected result. Applicant further argues that secondary reference Mamoru does not remedy the deficiency of Yoshiaki.
The arguments are not persuasive. The primary reference Yoshiaki as applied to reject claim 4 teaches Alcalase, which is an alkaline protease. For the forgoing the reason applicant’s assertion regarding the unexpected result is moot, and the argument regarding Mamoru is moot (Mamoru is no longer relied upon in rejecting claim 4).
For the forgoing reasons enumerated above, applicant’s arguments regarding the dependent claims that ultimately depend from claim 4 and claims 26-27 are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791